Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 7, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on June 8, 2022 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 7, 2022 has been entered.
In view of applicant’s amendment, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 
In view of applicant’s amendment, the rejection of claims 1-3 under 35 USC 103 as being unpatentable over Takahashi et al. (US 20080033096 A1) is modified. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recitation “wherein the pressure-sensitive adhesive layer includes an acrylic polymer obtained by polymerizing monomer components” is not supported by the specification.  Specifically, the recitation “polymerizing monomer components” include any and every monomer, which is not supported by the specification.  Specification discloses that the acrylic polymer is formed by polymerizing monomer components including an alkyl (meth)acrylate at a ratio of 50 mass% or more (0024 of the specification).   As such, the specification discloses acrylic polymer formed using specific monomer (e.g. alkyl (meth)acrylate at a ratio of 50 mass% or more).  Accordingly, the aforementioned claim is broader in scope than the disclosure in the specification. 

Claim 1 recitation “the monomer component does not include an acid anhydride vinyl monomer including a ketone” is not supported by the specification.  While specification discloses “acid anhydride vinyl monomer” (0028 of the specification), there is no support to recite acid anhydride vinyl monomer including a ketone. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, this claim recites “the monomer component does not include an acid anhydride vinyl monomer including a ketone”.  It is unclear what is meant by “including ketone”.  Specification does not provide any guidance as to what is meant by this recitation.  Specification discloses acid anhydride vinyl monomer and examples of such monomer include maleic anhydride and itaconic anhydride (0028 and 0030).  However, it is unclear what is meant by “ketone” in the recitation  “acid anhydride vinyl monomer including a ketone”.  For purpose of examination, “acid anhydride vinyl monomer including a ketone” is interpreted as acid anhydride e.g. maleic anhydride and itaconic anhydride. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20080033096 A1).

As to claim 1, Takahashi discloses a pressure-sensitive adhesive (PSA) tape comprising a substrate and a PSA layer disposed on one surface of the substrate (0072).  

As to the claim 1 limitation of the thickness of the substrate of 55 µm or more and 85 µm or less, Takahashi discloses that although the thickness of substrate may be suitably selected according to the application, it is generally about 10 µm to 500 µm and typically 10 µm to 200 µm (0073).  Given that the claimed thickness range of substrate overlaps or lies within the thickness of substrate disclosed by Takahashi, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary kill in the art before the filing date of the claimed invention to select a workable range of the thickness of substrate including the claimed and as rendered obvious by Takahashi, motivated by the desire to provide a substrate having suitable thickness on which the PSA layer of Takahashi can be provided in order to form the PSA tape of Takahashi. 

As to the claimed thickness of the PSA layer of 55 µm or more, Takahashi discloses that the thickness of the PSA layer is for example about 2 µm to 150 µm and typically about 5 µm to 100 µm (0074).  Moreover, Takahashi discloses PSA layer having a thickness of about 70 µm (0084). 

As to claim 1 limitation “wherein the pressure-sensitive adhesive layer is a dry product of a coating film on the one side of the substrate”, Takahashi discloses that the PSA layer may be formed by, for example typically coating any of the aqueous PSA composition disclosed in the invention onto a substrate or a release liner and drying the composition (0074).  Alternatively, it is submitted that the aforementioned limitation is deemed to be a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only structure implied by the steps. MPEP 2113 (I).  At present, no unobvious difference is seen between the structure of the claimed PSA layer and the PSA layer of Takahashi as set forth previously.  

As to claim 1 limitation “wherein the pressure-sensitive adhesive layer includes an acrylic polymer obtained by polymerizing monomer components, wherein the monomer component does not include an acid anhydride vinyl monomer including a ketone”, Takahashi discloses PSA containing acrylic polymer formed my polymerization of monomer components (0022).   
As to claims 1 and 4 limitations of exclusion of acid anhydride vinyl monomer including a ketone such as maleic anhydride or itaconic anhydride, it is submitted that Takahashi suggests to one of ordinary skill in the art that the aforementioned acid anhydride vinyl monomer including a ketone is not positively required to be present in the acrylic polymer.  Takahashi discloses that the acrylic polymer is formed by polymerizing alkyl (meth)acrylate as a main monomer, a first functional monomer having a first functional group, and a second functional monomer having a second functional group (abstract).  Takahashi further discloses that one or two or more of second functional monomers can be used and examples of the second functional group include carboxyl group, amino group, and hydroxyl group  (0028).  Further, Takahashi discloses that the second functional monomer is typically an ethylenically unsaturated monomer (0030).  According to Takahashi, specific examples of the ethylenically unsaturated monomers include monomers having carboxyl group include acrylic acid, methacrylic acid, crotonic acid; and ethylenically unsaturated dicarboxylic acids such as maleic acid, itaconic acid, citraconic acid, or the like, and anhydrides thereof (0030).  Takahashi further discloses that one or two or more kinds of ethylenically unsaturated monomers can be used as the second functional monomers and particularly preferably acrylic and and/or methacrylic acid (particularly acrylic acid) can be used (0030).  

Based on the above, a person having ordinary skill in the art would recognize from the disclosure in Takahashi that ethylenically unsaturated monomer such as anhydrides of maleic acid, itaconic acid are alternate examples of the second functional monomer.  As such, these monomers are not positively required to be present in the formation of the acrylic polymer of Takahashi.  Accordingly, Takahashi renders obvious claim limitation of “wherein the pressure-sensitive adhesive layer includes an acrylic polymer obtained by polymerization monomer components, wherein the monomer component does not include an acid anhydride vinyl monomer including a ketone”.  Additionally, as to claim 4, the aforementioned disclosure of Takahashi also renders obvious exclusion of maleic anhydride and itaconic anhydride from the acrylic polymer of the invention. 

As to claim 1 limitation of the substrate is a uniaxially stretched film, Takahashi discloses that as a substrate constituting the PSA sheet, either unstretched films or stretched (uniaxially or biaxially) films can be used (0073).  It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to select the unstretched or stretched (uniaxial or biaxial) film as a substrate in the invention of Takahashi, motivated by the desire to form the PSA tape of Takahashi.

As to claim 1 limitation “A pressure-sensitive adhesive tape for a wire harness”, it is submitted this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA tape of Takahashi as set forth previously renders obvious claimed PSA tape, it meets the claimed intended use. 
As to claim 3, Takahashi does not explicitly disclose the ratio of the thickness of the PSA layer to the thickness of the substrate of 80% or more.  However, as set forth previously, Takahashi discloses that the thickness of the PSA layer is for example about 2 µm to 150 µm and typically about 5 µm to 100 µm (0074).  Moreover, Takahashi discloses PSA layer having a thickness of about 70 µm (0084).  Further, Takahashi discloses that although the thickness of the substrate may be suitably selected according to the application, it is generally about 10 µm to 500 µm and typically 10 µm to 200 µm (0073).  Given that the thickness of PSA layer and the thickness of substrate disclosed by Takahashi render obvious claimed thickness of the PSA layer and the thickness of substrate, respectively, absent any new and unexpected results, a person having ordinary skill in the art would recognize that the claimed ratio is encompassed by the disclosure of Takahashi.  Moreover, one of ordinary skill in the art would have found it obvious to provide a PSA layer that is thicker than the thickness of the substrate (e.g. ratio of 80% or more), motivated by the desire to form a PSA tape with suitable bond strength (peel adhesion). 

Response to Arguments
Applicant's arguments filed on October 7, 2022 have been fully considered but the arguments are not found persuasive.  

With respect to the rejection of claims 1-3 under 35 USC 103 as being as being unpatentable over Takahashi et al. (US 20080033096 A1), applicant points to the disclosure of Takahashi in 0025, where Takahashi discloses that examples of the first functional group of the first monomer include keto and aldehyde groups.  According to applicant, given that the first functional group containing monomer is an essential component of Takahashi, a person having ordinary skill in the art would not have had a reason to exclude or not use the first functional monomer in forming the acrylic polymer of Takahashi.  According to applicant, a person having ordinary skill in the art would not have arrived at the claimed acrylic polymer which is obtained from monomer components that does not include an acid anhydride vinyl monomer including a ketone.  Pages 4-5 of the amendment.

In response, the examiner respectfully submits that the disclosure in 0025 of Takahashi as pointed out by applicant fails to establish that Takahashi positively requires presence of acid anhydride vinyl monomer including a ketone in formation of the acrylic polymer.  In other words, applicant’s argument does not establish that Takahashi fails to suggest acrylic polymer which is obtained from monomer components that does not include an acid anhydride vinyl monomer including a ketone.  It is submitted that the disclosure of Takahashi in 0025 does not recite any acid anhydride vinyl monomer including a ketone.  Moreover, Takahashi discloses “the monomer raw material contains one or two or more first functional monomers…” and “Examples of first functional group include a keto group and an aldehyde group…” (0025).  As such, Takahashi suggests that one of ordinary skill in the art can either use monomer containing keto group or aldehyde group.  Therefore, if aldehyde group is selected then keto group is not required.  Accordingly, applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yatagai et al. (US 20090186221 A1) discloses aqueous dispersion PSA containing a rubber latex that can be used for protection and/or bundling of wire harness (abstract and 0100).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
December 14, 2022